Juez Asociado Sr. Belaval.
Opinión disidente del
Aunque estoy conforme con la discusión que en el presente caso se hace, sobre el carácter real de las restricciones, no estoy conforme con la discusión que sobre el segundo funda-mento de denegación de inscripción del señor Registrador de la Propiedad contiene la presente opinión. Da la impresión de que el recurrente se queda sin remedio para lograr la recla-sificación de los solares 201 y 202 de la manzana K, los cuales fueron reservados por el urbanizador para la construcción de un “club house”. Si el urbanizador se hubiere compro-metido a construir dicha casa de recreo, en favor de los com-pradores de los solares, estaríamos ante una situación distinta. Pero el urbanizador lo único que hace es reservar dos solares para uso de una casa de recreo. Es lógico suponer, que en este último caso, cualquiera conversión del uso de dichos dos solares, debe plantearse de nuevo ante la Junta de Plani-ficación.
Partiendo de la base que los compradores de solares ten-gan algún derecho que alegar contra la conversión del uso de dichos dos solares, contrario al derecho del urbanizador, debe ser la Junta de Planificación, como representante del interés público, o como organismo administrativo autorizado por ley, para aprobar los planos de la urbanización, la que retenga poder, para poder ordenar la conversión del uso y la reclasi-ficación de dichos solares, previa audiencia a todos los in-teresados.